Name: Council Directive 74/577/EEC of 18 November 1974 on stunning of animals before slaughter
 Type: Directive
 Subject Matter: environmental policy;  food technology;  agricultural activity
 Date Published: 1974-11-26

 Avis juridique important|31974L0577Council Directive 74/577/EEC of 18 November 1974 on stunning of animals before slaughter Official Journal L 316 , 26/11/1974 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 6 P. 0028 Greek special edition: Chapter 03 Volume 11 P. 0062 Swedish special edition: Chapter 3 Volume 6 P. 0028 Spanish special edition: Chapter 03 Volume 7 P. 0258 Portuguese special edition Chapter 03 Volume 7 P. 0258 COUNCIL DIRECTIVE of 18 November 1974 on stunning of animals before slaughter (74/577/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas the national legislation now in force in the field of protection of animals presents disparities of such a nature as to affect directly the functioning of the common market ; whereas the effect of the costs arising from these requirements are variable from one Member State to another; Whereas the Community should also take action to avoid in general all forms of cruelty to animals ; whereas it appears desirable, as a first step, that this action should consist in laying down conditions such as to avoid all unnecessary suffering on the part of animals when being slaughtered; Whereas in this respect the practice of stunning animals by appropriate recognized techniques should be generalized; Whereas, however, it is necessary to take account of the particular requirements of certain religious rites, HAS ADOPTED THIS DIRECTIVE: Article 1 1. For the slaughter of animals belonging to the following species : bovine animals, swine, sheep, goats and solipeds, Member States shall ensure that suitable measures are taken to induce death as rapidly as possible after stunning, in accordance with appropriate procedures. 2. For the purposes of this Directive, stunning means a process effected by a mechanically operated instrument, electricity, or gas anaesthesia without adverse effects on the condition of the meat or the offal, which when applied to an animal puts it into a state of insensibility which lasts until it is slaughtered, thus sparing it in any event all needless suffering. This process must be approved by the competent authority. Article 2 1. The competent authority in accordance with national legislation shall ensure that stunning is performed by means of equipment approved for the relevant species, that the equipment is in good working order and that it is used correctly by a person who has the necessary qualifications and knowledge. 2. Should restraint prove to be necessary, this should take place immediately before stunning. (1)OJ No C 76, 3.7.1974, p. 52. Article 3 In special cases, especially in respect of emergency slaughtering and slaughtering by the farmer for his personal consumption, the competent authority may grant derogations from the provisions of this Directive. It shall, however, ensure that at the time of stunning and slaughter any cruel treatment or unnecessary suffering on the part of animals is avoided. Article 4 The present Directive does not affect national provisions related to special methods of slaughter which are required for particular religious rites. Article 5 The Member States shall not later than 1 July 1975, bring into force the laws, regulations and administrative provisions necessary to comply with this Directive and shall immediately inform the Commission thereof. Article 6 This Directive is addressed to all Member States. Done at Brussels, 18 November 1974. For the Council The President Ch. BONNET